DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Disclosure Statements, particularly the IDS filed 5/6/2020, were excessive in length, amounting to tens of thousands of references and hundreds of thousands of pages, the majority of which are not relevant. The references were therefore only “considered” to the extent feasible within the time constraints of examination practice.  If Applicant is aware of any reference that is of particular relevance to the current application, Examiner requests Applicant makes special note of these references so actual consideration may be given to them.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 8-10, 13-14, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thombare et al. (U.S. Publication No. 2021/0140043)
Regarding claim 1¸ Thombare teaches a method of depositing a molybdenum comprising layer on a substrate in a reaction chamber, the method comprising:
supplying a precursor comprising molybdenum (VI) dichloride dioxide (MoO2Cl2) (see paragraph [0036]) to the substrate in the reaction chamber (see Fig. 4); and,
supplying a first reactant (paragraph [0037]) to the substrate in the reaction chamber to let a portion of the precursor and the first reactant react to form the molybdenum layer (see paragraph [0037]), wherein the first reactant comprises boron and hydrogen (diborane, paragraph [0037]).

Regarding claim 2¸ Thombare teaches the method according to claim 1 wherein the molybdenum layer is a seed layer (see paragraph [0022]).

Regarding claim 3¸ Thombare teaches the method according to claim 2, wherein the method further comprises providing a bulk molybdenum layer to the seed layer by a method comprising:
supplying the precursor comprising molybdenum (VI) dichloride dioxide (MoO2Cl2) to the substrate in the reaction chamber (see paragraph [0024] and [0030]); and,
supplying a second reactant comprising hydrogen (diborane) to the substrate in the reaction chamber, wherein a portion of the precursor and the reactant react to form the bulk molybdenum layer (see paragraph [0024] and [0049], same precursor and reactants are used for both ALD nucleation layer, and CVD bulk layer).

Regarding claim 4¸ Thombare teaches the method according to claim 3, wherein the second reactant comprises hydrogen (H2) (see paragraph [0037]).

Regarding claim 8¸ Thombare teaches the method according to claim 1, wherein the pressure in the reaction chamber is between 0.1 and 100 Torr (see paragraph [0038]).

Regarding claim 9¸ Thombare teaches the method according to claim 1, wherein the process temperature is between 300 and 800°C (see paragraph [0038]).

Regarding claim 10¸ Thombare teaches the method according to claim 1, wherein depositing the molybdenum layer comprises repeating an atomic layer deposition (ALD) cycle comprising sequentially supplying the precursor and the first reactant to the substrate (see paragraph [0037]).

Regarding claim 13¸ Thombare teaches the method according to claim 1, wherein the first reactant comprising boron and hydrogen is selected from the group-consisting of boranes of formula BnH(n+,x), wherein n is an integer from 1 to 10 and x is an even integer (diborane, see paragraph [0037]).

Regarding claim 14¸ Thombare teaches the method according to claim 13, wherein the first reactant comprising boron and hydrogen is selected from the group consisting of nido-boranes of formula BnH(n+4) (diborane, see paragraph [0037]).

Regarding claim 17¸ Thombare teaches the method of claim 13, wherein the first reactant comprising boron and hydrogen is diborane (B2H6) (see paragraph [0037]).

Regarding claim 19¸ Thombare teaches the method according to claim 1, wherein before the precursor is provided to the reaction chamber the first reactant comprising boron and hydrogen is provided in the reaction chamber to prepare the surface of the substrate (see paragraph [0023]).

Regarding claim 20¸ Thombare teaches the method according to claim 1, wherein the substrate comprises one or more gaps created during manufacturing of a feature on the substrate and the one or more gaps are at least partially filled by the method of depositing a molybdenum comprising layer on a substrate in a reaction chamber (see paragraph [0026], high aspect ratio 3D NAND feature).

Regarding claim 21¸ Thombare teaches a deposition apparatus to deposit a molybdenum comprising layer on a substrate comprising:
a reaction chamber (see Fig. 4 and 6A) provided with a substrate holder (Fig. 4) to hold a substrate;
a heating system (paragraph [0051]) constructed and arranged to control the temperature of the substrate (see paragraph [0051]);
a distribution system comprising valves (Fig. 4, paragraph [0043]) to provide in the reaction chamber a precursor and at least a first reactant (see Fig. 4); and,
a sequence controller (629) operably connected to the valves (paragraph [0054]) and being programmed to enable deposition of molybdenum on the substrate in the reaction chamber with the precursor and the first reactant (see paragraph [0054], paragraph [0036]-[0037]), wherein the distribution system is provided with a precursor delivery device (Fig. 4) to deliver a molybdenum(VI) dichloride dioxide (MoO2CI2) vapor (paragraph [0036]) and a first reactant delivery system (Fig. 4) .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thombare in view of Butail et al. (U.S. Publication No. 2021/0238736)
Regarding claim 5¸ Thombare teaches the method according to claim 1, but fails to specifically teach wherein the precursor is supplied with pulses into the reaction chamber and the pulses are between 0.1 and 10 seconds.
However, Butail teaches an ALD method using the same precursor and reactants, wherein the precursor is pulsed for 0.25 to 10 seconds (see paragraph [0056]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the precursor of Thombare could have been pulsed for a similar time because the precursor and reactants are the same, and the purpose of forming the ALD layer (filling a feature) is also the same.

Regarding claim 11¸ Thombare teaches the method according to claim 10, wherein in between supplying the first precursor and the first reactant the substrate is purged (paragraph [0037]), but fails to specifically teach between 0.5 and 50 seconds.
Thombare does not specifically teach the length of a purge cycle.  However, Butail teaches a purge being 0.5 to 30 seconds (paragraph [0059]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the purge could have been in this time range because the purge timing is only critical in that it removes all precursor/reactant gases from the chamber, and 0.5 to 30 seconds is generally sufficient for any ALD process to perform such a task.

Regarding claim 12¸ Thombare teaches the method according to claim 11, but fails to specifically teach wherein supplying the first reactant into the reaction chamber takes between 0.5 and 50 seconds.
However, Butail teaches an ALD method using the same precursor and reactants, wherein the reactant is pulsed for 0.5 to 30 seconds (see paragraph [0051]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the reactant of Thombare could have been pulsed for a similar time because the precursor and reactants are the same, and the purpose of forming the ALD layer (filling a feature) is also the same.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thombare in view of Chandrashekar et al. (WO 2020/0118100).
Regarding claim 6¸ Thombare teaches the method according to claim 1, but fails to specifically teach wherein the flow of the precursor into the reaction chamber is between 50 and 1000 sccm.


Regarding claim 7¸ Thombare teaches the method according to claim 1, but fails to specifically teach wherein the flow of the first reactant into the reaction chamber is between 50 and 50000 sccm.
However, Chandrrashekar teaches that the same precursor can have a flow rate of around 3000 sccm (see paragraph [0023]-[0025]). It would have been obvious to a person of skill in the art at the time of the effective filing date that the flow rate could have been around 3000 sccm for the reactant because Chandrashekar teaches that this is an appropriate flow rate for the same precursor and reactant.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thombare, in view of Collins et al. (U.S. Publication 2020/0402846)
Regarding claim 15¸ Thombare teaches the method according to claim 13, but fails to specifically teach wherein the first reactant comprising boron and hydrogen is selected from the group consisting of arachno-boranes of the formula BnH(n+6).
Thombare teaches that the reactant can be a borane, but does not specifically teach arachno-boranes.  However, Collins teaches that arachno-boranes can be used as a reactant for MoO2Cl2 precursors (see paragraph [0054]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the borane of Thombare could have been an arachno-borane because 

Regarding claim 16¸ Thombare teaches the method according to claim 13, but fails to specifically teach wherein the first reactant comprising boron and hydrogen is selected from the group consisting of hypho-boranes of the formula BnH(n+8).
Thombare teaches that the reactant can be a borane, but does not specifically teach hypho-boranes.  However, Collins teaches that hypho-boranes can be used as a reactant for MoO2Cl2 precursors (see paragraph [0054]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the borane of Thombare could have been an hypho-borane because Collins teaches that this is a suitable substitute for diborane for use with the same precursor (see paragraph [0054]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thombare, in view of Elers et al. (U.S. Patent No. 6,821,889)
Regarding claim 18¸ Thombare teaches the method according to claim 1, but fails to specifically teach wherein the first reactant comprising boron and hydrogen is selected from the group consisting and conjuncto-boranes BnHm,, wherein n is an integer from 1 to 10 and m is an integer from 1 to 10 that is different from n.
However, Elers teaches a deposition of molybdenum using conjuncto-borane (see col. 7, lines 55-60).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a conjuncto-borane could have been used because Thombare teaches that the borane is not 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ZANDRA V SMITH/               Supervisory Patent Examiner, Art Unit 2816